 

EXHIBIT 10.18

 

                        , 2007

 

HSW International, Inc.

One Capital City Plaza

3350 Peachtree Road

Suite 1500

Atlanta, Georgia  30326

 

 

Gentlemen:

 

Reference is hereby made to (i) that certain Letter Agreement (the “Original
Letter Agreement’), dated as of April 20, 2006, by and between HSW
International, Inc. (the “Corporation”) and HowStuffWorks, Inc. (“HSW”),
(ii) that certain Contribution Agreement, dated as of October 2, 2007, between
the Corporation and HSW regarding the contribution of certain rights and assets
in China and related regions (the “PRC Contribution Agreement”), (iii) that
certain Contribution Agreement, dated as of October 2, 2007, between the
Corporation and HSW regarding the contribution of certain rights and assets in
Brazil (the “Brazil Contribution Agreement” and together with the PRC
Contribution Agreement, the “Contribution Agreements”), and (iv) that certain
Update Agreement, dated as of October 2, 2007, between the Corporation and HSW
(the “Update Agreement”).  The Corporation and HSW desire to amend and restate
the Original Letter Agreement in its entirety as set forth in this Amended and
Restated Letter Agreement.

 

The Corporation and HSW hereby agree that the Corporation shall have an option
to acquire from HSW the exclusive digital publishing rights for HSW content in
India and Russia on the same terms and conditions that such rights were granted
to the Corporation in respect of China and Brazil under the Contribution
Agreements and Update Agreement (the “India and Russia Rights”) in accordance
with the following:

 

·                  the Corporation will have the right to exercise such option
from and after the date hereof until April 2, 2009 (the “Option Exercise
Period”); provided, however, that the Corporation will not have the right to
exercise the option granted hereby at any time that and for so long as the
issuance of securities of the Corporation in connection with such exercise would
result in HSW’s owning, directly or indirectly, more than fifty percent (50%) of
the Corporation’s outstanding capital stock (the “Option Exercise Restriction”);
provided, further, that the Option Exercise Period shall be extended for the
length of any time period during which the option may not be exercised due to
the Option Exercise Restriction;

 

--------------------------------------------------------------------------------


 

·                  upon the exercise of such option by the Corporation, such
acquisition of the India and Russia Rights shall be effected through the
formation of a limited partnership or limited liability company (the
“Partnership”) evidenced by a limited partnership agreement or limited liability
company operating agreement, as applicable (the “Partnership Agreement”), to be
entered into among the Corporation, Intac International, Inc. (“Intac”) and HSW;

 

·                  in connection with the formation of the Partnership, (i) the
Corporation will contribute all of its assets and will cause Intac to contribute
all of its assets to the Partnership and, in exchange therefor, the Corporation
and Intac will receive in the aggregate a number of units in the Partnership
equal to the total number of shares of common stock of the Corporation then
issued and outstanding (the number of units to be received by each of the
Corporation and Intac will be allocated between the two entities based on the
relative fair market value of the assets contributed to the Partnership), and
(ii) HSW will contribute the India and Russia Rights to the Partnership and, in
exchange therefor, HSW will receive 6,000,000 units in the Partnership (the
Corporation shall be the general partner, or managing member, of the
Partnership);

 

·                  pursuant to the Partnership Agreement, upon the issuance of
any shares of common stock of the Corporation (including but not limited to the
exercise or settlement of any equity compensation), the Corporation shall be
issued from the Partnership one additional unit for each share of common stock
issued and, in exchange therefor, the Corporation shall transfer to the
Partnership the net proceeds, if any, received by the Corporation upon the
issuance of such shares of common stock.

 

·                  pursuant to the Partnership Agreement, HSW will have the
right, at such times as HSW shall determine, to exchange any or all of the units
held by HSW in the Partnership for shares of common stock of the Corporation
based on a one for one exchange rate;

 

·                  in the event of a stock dividend or distribution, or any
change in the common stock of the Corporation by reason of any stock dividend or
distribution, or any change in the common stock of the Corporation by reason of
any split-up, recapitalization, combination, exchange of shares or the like, the
number of units in the Partnership to be received by HSW or the exchange rate
for the exchange of units in the Partnership held by HSW, as applicable, shall
be appropriately adjusted; and

 

·                  the Partnership Agreement shall provide that income and loss,
as well as distributions of cash, shall be allocated among the units on a pro
rata basis, and the Partnership Agreement shall contain such other terms and
conditions as shall be agreed upon by the Corporation and HSW.

 

This Amended and Restated Letter Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.
Facsimile counterpart signatures to this Amended and Restated Letter Agreement
shall be acceptable and binding.

 

--------------------------------------------------------------------------------


 

Please indicate below your agreement with the foregoing.

 

 

Yours truly,

 

 

 

HOWSTUFFWORKS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and agreed to this                 , day of                   ,
2007.

 

 

 

 

 

HSW INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 